Citation Nr: 0915487	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for pulmonary 
insufficiency, claimed as secondary to asbestos exposure, 
also claimed as bronchitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1948 to February 
1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

The Veteran's current respiratory disorder is not related to 
any incident of service, including asbestos exposure. 


CONCLUSION OF LAW

Service connection for a respiratory disorder is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded him physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Pulmonary Insufficiency

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for pulmonary 
insufficiency which he contends results from his exposure to 
asbestos during service in the U.S. Navy.  His Form DD 214 
establishes that he worked as an engineman aboard the U.S.S. 
Maury.  

Service treatment records show that the Veteran was treated 
in May 1948 for "marked cold and coughing" which had been 
ongoing for two months.  It was noted that he had "very 
frequent colds with chronic bronchitis," and he had 
"probably" lost some weight during the past two months.  
The Veteran's lungs were examined in June 1948, when there 
were sounds of increased bronchial character over all fields 
and no rales.  There is no evidence of other complaints of or 
treatment for respiratory conditions in service, and the 
Veteran's lungs and chest were found to be normal at his 
separation physical examination in February 1952.  

The evidence indicates that the Veteran sought treatment from 
L.H., a private physician, for pain in his right chest and 
back in October 2000.  On examination, the lungs were clear 
to auscultation.  An x-ray report of the same date 
demonstrated air trapping consistent with obstructive airway 
disease, while the pulmonary vessels were within normal 
limits and there was no consolidation or collapse.  The 
examiner assessed the Veteran's condition as pleurisy.  In a 
May 2007 letter, L.H. states that he examined the Veteran in 
April 2007 and found decreased breath sounds in the bases of 
his lungs.  He reports that the Veteran has chronic 
obstructive lung disease (COPD) and is at risk of lung cancer 
because of asbestos exposure in service.  He also notes a 
small nodular density in the right apex which was detected in 
February 2007, and states that this could "possibly" be a 
calcified granuloma.  He concludes that the Veteran has 
pulmonary insufficiency related to his asbestos exposure in 
service. 

VA outpatient treatment records indicate that the Veteran 
reported that he had emphysema in November 2003.  He stated 
that he did not experience shortness of breath.  A pulmonary 
function test (PFT) of August 2007 indicated FVC of 95 
percent predicted and FEV-1/FVC ratio of 54 percent.  He was 
then diagnosed with mild obstructive defect.  

The Veteran was afforded a VA respiratory examination in 
November 2008.  He stated that he was exposed to asbestos in 
service when he worked in the engine room of the ship.  He 
described breathing problems in service, but the examiner 
noted there was no evidence of respiratory infections or 
problems in the service treatment records.  The Veteran 
reported that he has developed shortness of breath that had 
substantially worsened over the last year.  He was able to 
walk 2 to 3 flights of stairs without stopping, but this 
causes heavy breathing.  He reported that he produces about 
1/4 cup of sputum per day.  He also reported that he uses an 
albuterol inhaler at least twice per day.  The Veteran stated 
that he had smoked an average of two packs per day from age 
17 to age 50.  He was not aware of any exposure to asbestos 
prior to service, and after service he did not work in any 
occupations that are high risk for asbestos exposure. 

On examination, lung sounds were clear but diminished at the 
bases bilaterally, and no adventitious sounds were noted.  
The PVT revealed that the Veteran's FEV-1 was 100 percent of 
predicted and the FEV-1/FVC ratio was 58 percent before 
bronchodilator and 70 percent after.  A CT scan of the lungs 
showed emphysematous changes bilaterally and symmetrical 
densities near the apex consistent with some scarring.  The 
lungs were otherwise clear, with no definite masses, nodules, 
infiltrates, or effusions.  The examiner reviewed the 
findings with a VA pulmonologist, and they concluded that 
there is no direct evidence to suggest that the Veteran's 
pulmonary problems are caused by his exposure to asbestos in 
service.  The examiners noted that asbestos exposure 
increases the risk of many types of pulmonary disease, but 
there is no evidence in the Veteran's case to suggest 
asbestos damage.  Rather, they stated the evidence indicates 
emphazematous changes in the lungs and a long history of 
smoking.  The examiners concluded that it was less likely 
than not that the Veteran's current respiratory condition is 
due to his in-service asbestos exposure or a result of 
chronic bronchitis in service.  

For the purpose of this decision, the Board assumes, without 
deciding, that the Veteran was exposed to asbestos in 
service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The evidence must also show that a currently 
diagnosed disability is present, and there must be a nexus, 
established by competent medical evidence, between the 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).  The evidence 
establishes that the Veteran currently has a lung disability.  
Therefore, the dispositive issue in this case is whether his 
lung disability is related to service.  

After careful consideration, the Board concludes that the 
weight of the evidence is against a finding of service 
connection for the Veteran's respiratory disability.  
Specifically, the Board finds that the VA medical opinion is 
more thorough and precise regarding the nature and etiology 
of the Veteran's lung disability than is his private 
physician's opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.)  L.H. provided a general diagnosis of COPD, which 
may indicate more than one disease.  In addition, L.H.'s 
description of the indicia of asbestos damage he discovered 
in the Veteran's lungs is rendered in speculative terms, 
since he describes the nodular density as a "possible" 
granuloma.  Furthermore, the opinion does not discuss the 
likely effects of  the Veteran's 30 year history of smoking 
on his respiratory health.  The VA examiners who determined 
that the Veteran's condition is not related to service 
conducted a thorough examination, including PFTs and CT scans 
more recent than those available to L.H.  Based on their 
examination and review of the record, they were able to more 
precisely identify the Veteran's condition as emphysema and 
determined that the findings do not indicate asbestos damage.  
This conclusion represents the opinion of two medical 
providers, including a pulmonary specialist, that the 
Veteran's lung disability is less likely than not related to 
asbestos exposure or bronchitis in service.  The Board finds 
the evidence that there is no relationship between the 
Veteran's current disability and his service more probative 
and persuasive than the evidence to the contrary.  The 
preponderance of the evidence is therefore against his claim 
of service connection for pulmonary insufficiency.  Id.  
Accordingly, the claim must be denied.



ORDER

Service connection for pulmonary insufficiency secondary to 
asbestos exposure, also claimed as chronic bronchitis, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


